           Case 1:19-cv-01650-AWI-GSA Document 24 Filed 11/04/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                             1:19-cv-01650-AWI-GSA-PC
12                Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                RECOMMENDING THAT THIS ACTION
13         vs.                                  PROCEED ONLY AGAINST DEFENDANT
                                                LUCAS FOR RETALIATION AND
14   J. LYONS, et al.,                          VIOLATION OF FREEDOM OF SPEECH
                                                UNDER THE FIRST AMENDMENT, AND
15               Defendants.                    THAT ALL OTHER CLAIMS AND
                                                DEFENDANTS BE DISMISSED
16
                                                OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On December 21, 2018, Plaintiff filed
21   the Complaint commencing this action in the Sacramento Division of the United States District
22   Court for the Eastern District of California. (ECF No. 1.)
23          On March 4, 2019, the Sacramento Division court screened the Complaint and issued an
24   order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF No. 9.)
25   On April 3, 2019, Plaintiff filed the First Amended Complaint against defendants J. Lyons
26   (Appeals Coordinator, California State Prison-Sacramento), C. Gonzales (Appeals Coordinator,
27   Kern Valley State Prison), and A. Lucas (Appeals Coordinator, Kern Valley State Prison). (ECF
28   No. 12.)

                                                    1
           Case 1:19-cv-01650-AWI-GSA Document 24 Filed 11/04/20 Page 2 of 3



 1          On November 21, 2019, the Sacramento Division court screened the First Amended
 2   Complaint and dismissed defendant Lyons from this case based on Plaintiff’s failure to state any
 3   claims against defendant Lyons. (ECF No. 15.) The court also found that venue for Plaintif f’ s
 4   remaining claims against defendants Gonzales and A. Lucas was proper in the Fresno Divis io n
 5   and transferred the case from the Sacramento Division to the Fresno Division. (ECF No. 15.)
 6          On October 19, 2020, the court screened the First Amended Complaint and issued an
 7   order requiring Plaintiff to either file a Second Amended Complaint or notify the court that he is
 8   willing to proceed only with the freedom of speech and retaliation claims found cognizable by
 9   the court against defendant Lucas. (ECF No. 22.)
10          On November 2, 2020, Plaintiff notified the court that he is willing to proceed only with
11   the freedom of speech and retaliation claims found cognizable by the court against defendant
12   Lucas. (ECF No. 23.)
13          Based on the foregoing, it is HEREBY RECOMMENDED that:
14          1.      This action proceed only on Plaintiff’s claims against defendant Lucas for
15                  retaliation and violation of freedom of speech, under the First Amendment;
16          2.      All remaining claims and defendants be dismissed from this action;
17          3.      Plaintiff’s claims for violation of the prison appeals process, denial of access to
18                  courts, conspiracy, and violation of equal protection be dismissed from this action
19                  based on Plaintiff's failure to state any claims upon which relief may be granted;
20          4.      Defendant Gonzales be dismissed from this action based on Plaintiff’s failure to
21                  state any claims against him or her upon which relief may be granted; and
22          5.      This case be referred back to the Magistrate Judge for further proceedings,
23                  including initiation of service of process.
24          These Findings and Recommendations will be submitted to the United States District
25   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
26   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
27   may file written objections with the Court. The document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.”            Plaintiff is advised that failure to file

                                                      2
           Case 1:19-cv-01650-AWI-GSA Document 24 Filed 11/04/20 Page 3 of 3



 1   objections within the specified time may waive the right to appeal the District Court’s order.
 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3
     IT IS SO ORDERED.
 4

 5      Dated:    November 4, 2020                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
